Citation Nr: 0841744	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  04-41 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis of the lower 
extremities, to include of the feet, legs and knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1946 to 
January 1949. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.

In February 2007, the Board denied the veteran's claim of 
service connection for arthritis of the lower extremities, to 
include of the feet, legs and knees.  The veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claim (Court).  In July 2008, the Court granted a 
Joint Motion to vacate the February 2007 decision and to 
remand that matter for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the June 2008 Joint Motion, the parties agreed that in the 
February 2007 decision, the Board failed to give adequate 
reasons and bases for finding that a VA examination was not 
warranted.  The Board is aware that four elements must be 
considered in determining whether a VA medical examination 
must be provided as required by 38 U.S.C.A. § 5103A.  The 
Court has held that the third element, indication the current 
disability or symptoms may be associated with service, 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the two.   Types of evidence that "indicate" a current 
disability may be associated with service include medical 
evidence that suggest a nexus but is too equivocal or lacking 
in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this regard, the veteran submitted a record that he 
contends is a service medical record.  The record, dated 
December 1948, ordered that the veteran be permitted to wear 
low quarter shoes for 30 days due to the arthritic condition 
of the feet.  The veteran contends that the record was signed 
by a Captain in the Army Medical Corps (MC).  The Board is 
also aware that other service medical records document that 
the veteran has bilateral pes planus.  Remaining service 
medical records do not document or annotate any arthritic 
condition or other problems of the lower extremities.

Subsequent to service the veteran has been diagnosed with 
osteoarthritis, rheumatoid arthritis, gouty arthritis and 
degenerative joint disease of multiple joints.  The veteran 
asserts that his arthritis of the lower extremities onset in 
service and has persisted since that time.  In support 
thereof, the veteran offered testimony before the undersigned 
and submitted various lay statements from himself and members 
of his unit regarding the onset of his arthritic condition.

Given this review of the record, the Board finds that the 
veteran should be afforded a VA examination, with an opinion 
as to the etiology of his claimed arthritis of the lower 
extremities, to include of the feet, legs and knees.  See 
38 U.S.C.A. § 5103A; see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide and inform him of 
the type of evidence that he is expected 
to provide.

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
arthritis of the lower extremities, to 
include of the feet, legs and knees since 
service.  Based on the response, the RO 
should undertake all indicated action to 
obtain copies of all clinical records 
from any previously unidentified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claim.  

3.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the claimed 
arthritis of the lower extremities, to 
include of the feet, legs and knees.  

The veteran's claims folders must be made 
available to and reviewed by the 
examiner(s).  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).  Any indicated testing or 
medical studies should be performed.  The 
examiner should elicit from the veteran 
and record a complete medical history 
referable to any arthritis of the lower 
extremities, to include of the feet, legs 
and knees onset in service and his 
manifestations and treatment received 
thereafter.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran's current arthritis of the 
lower extremities, to include of the 
feet, legs and knees at least as likely 
as not (e.g., a 50 percent or greater 
likelihood) onset in service as described 
by the veteran.  A complete rationale 
must be given for all opinions and 
conclusions expressed in a typewritten 
report.  

4.  After completion of all indicated 
development, the veteran's claim of 
service connection for a disability 
manifested by or productive of arthritis 
of the lower extremities, to include of 
the feet, legs and knees should be 
readjudicated in light of all the 
evidence of record.  See 38 U.S.C.A. 
§ 1154(b) (2007).  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



